DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CA 2,259,574).
Regarding claims 1 and 9, Wang discloses a method of treating lithium manganese oxide comprising:
preparing lithium manganese oxide (LixMn2O4, a lithium transition metal composite oxide) by heating lithium carbonate (lithium precursor) and manganese oxide (transition metal precursor) (p. 1, lines 4-8).
mixing the lithium manganese oxide into a potassium hydroxide solution (p. 16, lines 19-22); and
 performing a heat treatment on the mixed preliminary lithium-transition metal composite oxide particle and the potassium compound aqueous solution (p. 16, lines 24-28), to prepare a lithium-transition metal composite oxide particle comprising a plurality of primary particles and a lithium-potassium containing portion formed between the primary particles.
The coated lithium manganese oxide is heated between 200oC and 450oC in air (Example 5), will results in a lithium-potassium containing portion formed between the primary particles.
Regarding claim 6, with no potassium in lithium manganese oxide, the concertation of potassium in the lithium-potassium containing portion is interpreted to be higher than in the primary particles.
Regarding claim 8, based on the method, the active material will have a content of lithium carbonate remaining on the surface of the lithium-transition metal composite oxide particle of 2,500 ppm or less, and a content of lithium hydroxide remaining on the surface of the lithium-transition metal composite oxide particle of 2,500 ppm or less.
Regarding claim 10, Wang discloses potassium hydroxide solution (Example 5), which is a result from mixing KOH in water, and in a molar ratio amount of 0.09, which lies within Applicant’s claimed range.
Regarding claim 14, Wang discloses no water washing treatment (Example 5).
Regarding claim 15, Wang discloses a negative electrode (p. 6, lines 20-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CA 2,259,574).
Regarding claim 13, Wang teaches the coated lithium manganese oxide is heated between 200oC and 450oC in air (Example 5), which overlaps Applicant’s claimed range of 200-400oC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited temperature because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Allowable Subject Matter
Claims 2-5, 7, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Wang either does not teach or is silent with respect to the subject matter of claims 2-5, 7, 11, and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723